LOGAN, J.
The defendant was indicted by a grand jury of the United States at Blaekfoot, Idaho territory, at the June term of court, A. D. 1888, for a violation of section 3 of the act of Congress approved March 22, 1882, chapter 47, entitled “An act to amend section 5352 of the Revised Statutes of the United States in reference to bigamy, and for other purposes.” Under this indictment the defendant was tried and convicted on the twelfth day of October, 1888, and from that judgment he has appealed to this court. The errors which it is claimed by the defendant were committed by the court below are as follows: “1. Error in overruling defendant’s challenge to the jurors Henry Meyers and Thomas Holcomb. 2. Error in permitting counsel for the government to ask the following question: “What was the general repute in that community as to the relations existing between defendant and Rhoda Dimmick?” 3. Error in the re*563fusal of the court to charge certain requests made by the defendant, and error as to certain portions of the charge which the court actually delivered to the jury.
As to the first assignment of error, the jurors were challenged for implied bias, and, in the absence of the proof or evidence upon which the court below decided the question of implied bias, tliis court is bound to presume that the decision of the court below was fully sustained by the evidence. The decision of the question of implied bias is one of fact, and will not be disturbed by an appellate court, unless it is so clearly against the evidence as would warrant a judge in setting aside a verdict of the jury as against the evidence. (Reynolds v. United States, 98 U. S. 145.) In order to establish an offense under section 3 of the law of Congress mentioned above it becomes necessary for the government to show that the defendant actually cohabited with more than one woman. We have already laid down, in the ease of United States v. Kuntze, ante, p. 480, 21 Pac. 407 (decided at this term), what is meant by the term “cohabit” in this section, and defined it to mean, “To dwell or live together as husband and wife.” It therefore becomes necessary for the government, in order to convict the defendant, to show that the defendant cohabited with more than one woman, or did dwell or live together with more than one woman as husband and wife. This was the substantive fact to be proven, and the only manner in which it could be proved would be to establish the acts of the defendant, and from these acts it is for the jury to say whether he has dwelled or lived together with more than one woman as husband and wife. The facts themselves are to be proven, and the inference to be drawn from the facts is a question for the jury. It was therefore manifestly improper for the government to ask the question which was asked and allowed by the court in this case. The question itself, if answered in the affirmative, assumed all the facts which were necessary to be proven in order to establish the guilt of the defendant. The defendant’s guilt may be established by bis own acts, but certainly to assume the guilt without proof of the acts would be manifestly improper. Proof of marriage was not necessary, but proof of cohabitation was; and under no circumstances would this form of question be *564proper in a ease of this kind. Cohabitation might be inferred by the jury from the acts of the defendant, but such acts should not be inferred from general reputation. In this ease the evidence which preceded this question, so far as it appears from the bill of exceptions, would not warrant the question, and, in fact, tended to prove nothing. It is claimed that the case of Cannon v. United States, 116 U. S. 55, 6 Sup. Ct. Rep. 378, is an authority for such a question. We are unable to view the case in that light. It appears there that facts were proven from which the court held the jury might infer guilt, but no such question was asked or commented upon. We are unable to find any authority warranting such evidence. (1 Greenleaf on Evidence, see. 107; 2 Greenleaf on Evidence, sec. 461.)
The next assignment of error is the charge of the court to the jury, which was given at the request of the prosecution, as follows: “In determination of this you will consider whether, under the facts as proved, the acts of the defendant have been such as to lead the public to believe that the relations of husband and wife still continued. If they have been such as to induce others to believe, or the public to believe, that the marital relations still continue, then the acts of the defendant are unlawful.” To this portion of the charge the defendant excepted. We think this exception is well taken. If the court had charged the jury that if, from all the facts which had been proven in the case (if there were any), they came to the conclusion that by such acts the defendant had held out to the public that the marital relation existed between himself and the two women named in the indictment, that then they should find the defendant guilty, the charge might have been proper; but the court did not so charge. Taking into consideration the evidence which had been admitted, and the charge of the court as given, it is clearly misleading; for in it the jury were told, in effect, that, if the defendant had by his acts induced the public to believe him guilty, then they must find him guilty. Nothing was said in regard to the acts which must be the foundation of public opinion; nothing was said as to what public was referred to; but merely that, if the acts have been such as to induce others to believe, or the public to believe, that the mari*565tal relations still continued, then the acts of the defendant are unlawful. The charge of the court in this case was not very full, and did not explain to the jury the facts that were necessary to be proven in order to establish this belief in the public; but by the admission of the testimony which we have already referred to it may well be supposed that the jury, without knowledge of any facts, found the defendant guilty merely upon the general proof that his acts had been such as to induce others or the public to believe him guilty. It may well be said that this was a conviction based upon public opinion.
It is again claimed that Cannon v. United States, supra, is an authority for this charge. We think it just the opposite. If a defendant of this kind cannot be convicted without the invention and application of new rules of law, it is better he should be acquitted.
It is unnecessary in this case to consider the question of the jurisdiction of the court. This question has already been considered and disposed of in the case of United States v. Kuntze, ante, p. 480, 21 Pac. 407 (decided at this term of the court); nor is it necessary to consider any of the other alleged errors in this case. It follows that the judgment must be reversed, and a new trial granted.
Weir, C. J., concurs.